Gunby, J.
Section 2, of Act 27 of 1879, which ordered courts to non-suit physicians who could not produce their tax licenses, was unconstitutional. The courts must be open to all suitors.
2.All previous laws on the subject of licenses and the methods of collecting them, were repealed by the Act approved .January 4th, 1882, entitled “An Act to levy, collect and enforce the payment of a license tax.” Plaintiffs, who are diplomaed physicians, are entitled to sue and recover for their professional services, notwithstanding their failure to pay their license tax for the current year.